DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 05 September 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasikov et al (US 2019/0246858 A1, hereinafter Karasikov).
Regarding claim 1, Karasikov teaches an artificial intelligence robot (Figure 1, cleaning robot 10) for managing movement of an object using artificial intelligence (at least as in paragraphs 0059-0060, wherein the control system of the cleaning robot is 
a driving motor (at least as in paragraph 0082, wherein the robot base 16 includes a propulsion system including one or more motors configured to operate one or more drive wheels 26 of the robot); 
a camera (Figures 3A-3B, sensor(s) 21, and specifically imaging sensor(s) 41, 43) configured to acquire image data (at least as in paragraphs 0097 and 0103-0108, wherein the imaging sensors collect visual data); 
a memory configured to store an object recognition model used to recognize the object from the image data and store a delivery location inference model for inferring a delivery location of the recognized object (at least as in paragraphs 0053-0054 and 0115, wherein the control unit includes a memory that stores instructions for performing operations and/or processes); and 
a processor (Figures 1 & 11, control unit 20) configured to: 
recognize the object from the image data using the object recognition model (Figures 1 & 11; at least as in paragraphs 0099, 0103-0104, 0164, 0180, 0188 and 0209-0210, wherein the control unit 20 is configured to learn to recognize and object or configuration of an objects using deep neural network techniques to distinguish different types and configurations of objects or fixtures, and further wherein the cleaning robot 10 travels along a predetermined cleaning path and identifies objects, such as garbage), 
determine the delivery location of the recognized object from identification data of the recognized object using the delivery location inference model (Figures 
control the driving motor to move the artificial intelligence robot to the determined delivery location (Figures 1 & 11; at least as in paragraphs 0099-0100, 0165-0168 and 0209-0210, wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location).  Examiner notes wherein in the above noted example of Karasikov, the “determined delivery location” is construed as the “wastebasket” based on the identification of an object as “garbage”.
Regarding claim 2, Karasikov further discloses wherein the artificial intelligence robot has a cleaning function (at least as in paragraphs 0168 and 0206-0210), and wherein the processor: acquires the identification data of the object from the image data using the object recognition model, while the artificial intelligence robot travels along a cleaning route on a cleaning map indicating an area to be cleaned of the artificial intelligence robot, and controls the driving motor to move the recognized object to the determined delivery location on the cleaning map from the acquired identification data (at least as in paragraphs 0116, 0188, 0192 and 0209-0210, wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location).
Regarding claim 5, Karasikov further discloses wherein the identification data of the object is any one of a name of the object or a model name of the object (Figures 6A-6B & 11; at least as in paragraphs 0134-0136, 0139 and 0188, wherein the cleaning robot identifies a tool label, which may include any one or more of an identifying model number, serial number, date of production or other information, and further wherein the control unit utilizes deep neural network techniques to distinguish (i.e. identify) different types and configurations of objects or fixtures).
Regarding claim 6, Karasikov further discloses wherein the processor controls the driving motor such that the artificial intelligence robot returns to a location of the recognized object after moving the recognized object to the determined delivery location (at least as in paragraph 0210, wherein after the cleaning robot brings the garbage to the determined delivery location (i.e. wastebasket), the cleaning robot returns to the location of said cleaning robot prior to lifting the object, and continues travelling along the cleaning path from the point where the garbage was lifted).
Regarding claim 7, Karasikov further discloses wherein the object recognition model is an artificial neural network model learned by a deep learning algorithm or a machine learning algorithm, and wherein the object recognition mode is learned through supervised learning to determine identification information of the object using image data for learning and object identification data labeled in the image data for learning (at least as in paragraphs 0059-0060, 0188 and 0192-0194).
Regarding claim 8, Karasikov discloses the robot further comprising a communication unit (Figure 11, communication subunit 84), wherein the processor transmits a location where the object is recognized and the delivery location to a mobile 
Regarding claim 9, Karasikov further discloses wherein the processor determines that movement of the object is unnecessary when a location of the recognized object and the determined delivery location are the same (at least as in paragraph 0099, wherein an identified obstacle (i.e. table chair(s), furniture, etc.) is to be avoided by said cleaning robot).
Regarding claim 10, Karasikov further discloses wherein the processor: determines that movement of the object is necessary when a location of the recognized object and the determined delivery location are different, and controls the driving motor to move the artificial intelligence robot to the determined delivery location (at least as in paragraphs 0116, 0188, 0192 and 0209-0210, wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location).
Regarding claim 11, Karasikov teaches a method of operating an artificial intelligence robot (Figure 1, cleaning robot 10) for managing movement of an object using artificial intelligence (at least as in paragraphs 0059-0060, wherein the control system of the cleaning robot is configured to utilize deep neural network, DL, and other machine learning techniques), the method comprising: 
acquiring image data (at least as in paragraphs 0097 and 0103-0108, wherein the imaging sensors collect visual data); 
recognizing the object from the image data using an object recognition model (Figures 1 & 11; at least as in paragraphs 0099, 0103-0104, 0164, 0180, 0188 and 
determining a delivery location of the recognized object from identification data of the recognized object using a delivery location inference model (Figures 1 & 11; at least as in paragraphs 0099-0100 and 0209-0210, at least wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location); and 
controlling a driving motor to move the artificial intelligence robot to the determined delivery location (Figures 1 & 11; at least as in paragraphs 0099-0100, 0165-0168 and 0209-0210, wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location).  Examiner notes wherein in the above noted example of Karasikov, the “determined delivery location” is construed as the “wastebasket” based on the identification of an object as “garbage”.
Regarding claim 12, Karasikov further discloses wherein the artificial intelligence robot has a cleaning function (at least as in paragraphs 0168 and 0206-0210), and wherein the recognizing of the object includes acquiring the identification data of the object from the image data using the object recognition model, while the artificial intelligence robot travels along a cleaning route on a cleaning map indicating an area to be cleaned of the artificial intelligence robot, and wherein the controlling of the driving motor includes controlling the driving motor to move the recognized object to the 
Regarding claim 15, Karasikov further discloses wherein the identification data of the object is any one of a name of the object or a model name of the object (Figures 6A-6B & 11; at least as in paragraphs 0134-0136, 0139 and 0188, wherein the cleaning robot identifies a tool label, which may include any one or more of an identifying model number, serial number, date of production or other information, and further wherein the control unit utilizes deep neural network techniques to distinguish (i.e. identify) different types and configurations of objects or fixtures).
Regarding claim 16, Karasikov further discloses the method further comprising controlling the driving motor such that the artificial intelligence robot returns to a location of the recognized object after moving the recognized object to the determined delivery location (at least as in paragraph 0210, wherein after the cleaning robot brings the garbage to the determined delivery location (i.e. wastebasket), the cleaning robot returns to the location of said cleaning robot prior to lifting the object, and continues travelling along the cleaning path from the point where the garbage was lifted).
Regarding claim 17, Karasikov further discloses wherein the object recognition model is an artificial neural network model learned by a deep learning algorithm or a machine learning algorithm, and wherein the object recognition mode is learned through supervised learning to determine identification information of the object using image 
Regarding claim 18, Karasikov discloses the method further comprising transmitting a location where the object is recognized and the delivery location to a mobile terminal of a user (at least as in paragraphs 0060, 0119-0120 and 0163).
Regarding claim 19, Karasikov discloses the method further comprising determining that movement of the object is unnecessary when a location of the recognized object and the determined delivery location are the same (at least as in paragraph 0099, wherein an identified obstacle (i.e. table chair(s), furniture, etc.) is to be avoided by said cleaning robot).
Regarding claim 20, Karasikov discloses the method further comprising determining that movement of the object is necessary when a location of the recognized object and the determined delivery location are different (at least as in paragraphs 0116, 0188, 0192 and 0209-0210, wherein when an object is identified as garbage, the cleaning robot 10 picks up the garbage and takes it to a predetermined collection location, such as a wastebasket or another location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasikov et al (US 2019/0246858 A1, hereinafter Karasikov).
The teachings of Karasikov have been discussed above.
Regarding claims 3 and 13, Karasikov discloses wherein the robot further comprises a bumper disposed at a lower end of a front surface of a main body of the artificial intelligence robot (at least as shown in Figure 1, wherein the front portion of the robot base 16 is construed as “a bumper”).  Karasikov goes on to teach wherein one or more identified objects (i.e. tools) may be pushed by the robot along an appropriate cleaning path (at least as in paragraph 0209). That said Karasikov is silent specifically regarding wherein the object is moved to the determined delivery location by the bumper.  Examiner contends wherein this would have been an obvious matter of design choice to use a different element (i.e. bumper, tool, arm, etc.) of the robot to push an object to a particular location, since Applicant has not disclosed that pushing an object “by the bumper” solves any stated problem or is for any particular purpose and it . 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karasikov et al (US 2019/0246858 A1, hereinafter Karasikov) in view of Millard et al (US 2019/0187703 A1, hereinafter Millard).
The teachings of Karasikov have been discussed above.
Regarding claims 4 and 14, Karasikov discloses wherein the delivery location inference model is an artificial neural network based model subjected to supervised learning through a deep learning algorithm or a machine learning algorithm, wherein a training data set used for learning of the delivery location inference model includes object identification data for learning and delivery location data labeled in the object identification data for learning (at least as in paragraphs 0059-0060 and 0188, wherein the control system of the cleaning robot is configured to utilize deep neural network, DL, and other machine learning techniques). Karasikov further teaches wherein a cleaning path may be optimized for one or more of minimizing cleaning time or energy, avoiding travel through areas that were already cleaned, or may be designed with respect to other criteria (at least as in paragraph 0209). That said, Karasikov is silent specifically wherein the delivery location inference model is learned to minimize a cost function corresponding to a difference between the labeled delivery location data and an output result of the delivery location inference model.
	Millard discloses systems, methods, devices and techniques for planning travel of an autonomous robot through semantic obstacle recognition to thereby generate a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner specifically notes the prior art reference of US 2020/0122321 A1 issued to Khansari Zadeh et al., which teaches training and/or using of a machine learning model for placement of an object secured by an end effector of a robot, which appears to closely relate to the claimed subject matter of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664